       Case 2:21-cv-00115-BSM Document 4 Filed 09/03/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF ARKANSAS
                           DELTA DIVISION

BRENT T. MARTIN, SR.                                                        PLAINTIFF
ADC #135068

v.                       CASE NO. 2:21-CV-00115 BSM

PHILLIP ALLEN                                                            DEFENDANT

                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed without prejudice.

     DATED this 3rd day of September, 2021.




                                                 UNITED STATES DISTRICT JUDGE
